                                UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                             Case No. 19CR2533-LAB

                                           Plaintiff,
                        vs.
                                                             JUDGMENT OF DISMISSAL
JESSICA MARIE RAMIREZ (2),


                                         Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 •    granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Information:
      8:1324(a)(l)(A)(iii),(v)(II) - Harboring Certain Aliens and Aiding and Abetting
      8:1324(a)(l)(A)(ii),(v)(II) - Transportation of Certain Aliens and Aiding and Abetting




 Dated:   7/3/2019


                              FILED                      United States Magistratet Judge


                          G~.: I         20,s.
                         CLERK. J.S, D1STH1CT COURT
                      SOUTHERN DISTHICT OF CI\LIFOHNIA
                      BY                        DEPUTY
